Case 3:21-cv-00721 Document 1-3 Filed 07/20/21 Page 1 of 4 PageID 70




                                                         FCSL - 000009
Case 3:21-cv-00721 Document 1-3 Filed 07/20/21 Page 2 of 4 PageID 71




                                                         FCSL - 000010
Case 3:21-cv-00721 Document 1-3 Filed 07/20/21 Page 3 of 4 PageID 72




                                                         FCSL - 000011
Case 3:21-cv-00721 Document 1-3 Filed 07/20/21 Page 4 of 4 PageID 73




                                                         FCSL - 000012
